DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that the functional part may be an adhesive film of the photovoltaic module or a cover plate of the photovoltaic module, which are related to each other and are variants of each other.  This is not found persuasive because it is not about whether they are variants of each other, but obvious variants based on the prior art of record. Hence, they are mutually exclusive, and not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a functional part, configured to form a photovoltaic module with a cell string,” then recites “a first surface to face the cell string, the cell string including a plurality of cells, adjacent cells of the plurality of cells sharing an overlapped region” in the body. The recitation of “the cell string including a plurality of cells, adjacent cells of the plurality of cells sharing an overlapped region” appears to be a positive recitation of the cell string, instead of intended use.
The examiner suggests moving these limitations to the preamble so as not to appear to be a positive recitation of these elements, if that is what applicant intends to claim.
Dependent claims are rejected for their dependence on an indefinite claim.	
In claim 6, it is unclear which limitations are presented in the alternative. The examiner believes it should read:
6. The functional part in accordance with claim 1,
wherein in a direction parallel to an arrangement direction of the plurality of cells in one cell string, a cross section area of the at least one groove in the peripheral region is larger than a cross section area of the at least one groove in the central region, wherein a depth of the at least one groove in the peripheral region is larger than a depth of the at least one groove in the central region; or in a direction parallel to an arrangement direction of the plurality of cells in one cell string, a cross section width of the at least one groove in the peripheral region is larger than a cross section width of the at least one groove in the central region,
wherein the at least one groove crosses the peripheral region and the central region, or a portion of the at least one groove located in the peripheral region and another portion of the at least one groove located in the central region are separated.

In this way, the first clause requires one of two options (either depth or width are different), while the second clause is required.
In claim 9, it is unclear which limitations are presented in the alternative. The examiner believes it should read:
9. The functional part in accordance with claim 1,
wherein in the direction parallel to the arrangement direction of the plurality of cells in one cell string, a cross section shape of the at least one groove in the peripheral region is different from a cross section shape of the at least one groove in the central region,
wherein the first surface has a rectangle shape, both the central region and the peripheral region cross a short side of the first surface, and the peripheral regions are separately located at two opposite sides of the central region; or the first surface has a square shape or a circle shape, and the peripheral region surrounds the central region.

In this way, the first clause is required, while the second clause has two options (either a rectangular or square shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9, and 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kontges, et al., DE-102018112104-A1 (cited in IDS filed 06/10/2021), in view of Yuuki, et al., US-20050274410-A1.

Claim 1. Kontges teaches a functional part, configured to form a photovoltaic module with a cell string (Figs. 1-3, laminate films 1, 2), the functional part comprising:
an adhesive film (laminate films 1, 2);
a first surface to face the cell string, the cell string including a plurality of cells, adjacent cells of the plurality of cells sharing an overlapped region (see Fig. 1-3, 4-5, and 7, textured surface 5 of laminate films 1, 2; see also Figs. 1-3);
a second surface opposite to the first surface (flat surface 7 of laminate films 1, 2);
and at least one groove extending depth-wise from the first surface toward the second surface, a position of each of the at least one groove corresponding to a position of at least one overlapped region (depressions 19 in deeper region 12, which corresponds to overlapped area 23; see Fig. 5);
wherein the first surface includes a central region and a peripheral region at an outer side of the central region (see Fig. 1);
wherein a portion of the at least one groove is in the peripheral region, another portion of the at least one groove is in the central region, each groove facing a respective overlapped region in the peripheral region has a first capacity, each groove facing a respective overlapped region in the central region has a second capacity (see Figs. 1, 7, noting module has center and peripheral regions, and capacities are identical).
Kontges does not teach the first capacity is larger than the second capacity; instead, Kontges suggests the capacities are substantially equal.
Yuuki teaches a photovoltaic module with a cell string, the cell string including a plurality of cells (see embodiment of Figs. 6-7), including a functional part / sheets of encapsulant. While the sheets of encapsulant are not unitary, they are arranged in such a way that the peripheral region has gaps in peripheral resin sheet 19 which are larger than the adjacent gaps. Yuuki suggests this arrangement prevents cracks or defects and the occurrence of air bubbles (see ¶¶80-111, esp. ¶¶104,106,110), and allows passages to allow discharging air (see ¶¶86,91).
One of ordinary skill in the art would understand and appreciate that these relative dimensions could be applied to the grooves of Kontges, above, to provide passages that allow discharging air and prevention of breakage.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first capacity [be] larger than the second capacity in order to allow discharging air and prevention of breakage at the edges of the modules.

Claim 2. Modified Kontges teaches or suggests the functional part in accordance with claim 1, wherein the functional part see Kontges, Fig. 5, and Fig. 7 depressions 19 in deeper areas crosses a plurality of overlapped regions, as there are multiple rows of cells).

Claim 3. Modified Kontges teaches or suggests the functional part in accordance with claim 2, wherein the adjacent cells have a connecting line in the overlapped region (cells are connected in overlap areas 23, which forms a line), and a length direction of the at least one groove is identical with an extending direction of the connecting line (deeper areas 12 extend in direction of overlap areas 23).

Claim 6. Modified Kontges teaches or suggests the functional part in accordance with claim 1, wherein the at least one groove crosses the peripheral region and the central region (see Kontges, grooves in middle would cross the peripheral region and the central region).
Modified Kontges does not explicitly teach wherein in a direction parallel to an arrangement direction of the plurality of cells in one cell string, a cross section area of the at least one groove in the peripheral region is larger than a cross section area of the at least one groove in the central region, wherein a depth of the at least one groove in the peripheral region is larger than a depth of the at least one groove in the central region; or wherein in a direction parallel to an arrangement direction of the plurality of cells in one cell string, a cross section width of the at least one groove in the peripheral region is larger than a cross section width of the at least one groove in the central region.
However, per rejection of claim 1, above, the suggested by combination would be that the peripheral regions of the grooves / depressions of Kontges would be larger, which one of ordinary skill in the art would know could be accomplished by increasing depth and/or width and aligned with the central regions aligned to allow air to escape. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the functional part so that, wherein in a direction parallel to an arrangement direction of the plurality of cells in one cell string, a cross section area of the at least one groove in the peripheral region is larger than a cross section area of the at least one groove in the central region, wherein a depth of the at least one groove in the peripheral region is larger than a depth of the at least one groove in the central region; or wherein in a direction parallel to an arrangement direction of the plurality of cells in one cell string, a cross section width of the at least one groove in the peripheral region is larger than a cross section width of the at least one groove in the central region, in order to allow air to escape.

Claim 9. Modified Kontges teaches or suggests the functional part in accordance with claim 1, but not wherein in the direction parallel to the arrangement direction of the plurality of cells in one cell string, a cross section shape of the at least one groove in the peripheral region is different from a cross section shape of the at least one groove in the central region.
However per rejection of claim 1, above, the suggested by combination would be that the peripheral regions of the grooves / depressions of Kontges would be larger, which one of ordinary skill in the art would know could be accomplished by increasing depth and/or width and aligned with the central regions aligned to allow air to escape, or changing shape, which also allows a larger groove. Additionally, case law has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence of the contrary; see MPEP §2144.04(IV)(B).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the functional part so that, wherein in the direction parallel to the arrangement direction of the plurality of cells in one cell string, a cross section shape of the at least one groove in the peripheral region is different from a cross section shape of the at least one groove in the central region, in order to allow air to escape.
Kontges does not teach wherein the first surface has a rectangle shape, both the central region and the peripheral region cross a short side of the first surface, and the peripheral regions are separately located at two opposite sides of the central region; or the first surface has a square shape, and the peripheral region surrounds the central region.
However, the module of Konges is suggested to be square or rectangular, as evidenced by parallel orientation in Fig. 1, and it is well-known to one of ordinary skill in the art that modules are typically square or rectangular. Additionally, case law has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence of the contrary; see MPEP §2144.04(IV)(B).
In the event the module is square, the peripheral regions and central region would be as claimed in view of the modification suggested by Yuuki.
In the event the module is rectangular, one of ordinary skill in the art would have two options to arrange the cells in an overlapping fashion: parallel to the long edge, in which the peripheral regions and central region would be as claimed in view of the modification suggested by Yuuki, which has the added bonus of having more overlapping cells, which uses less connectors and thus less metal, or perpendicular to the long edge. Thus, there are a finite number of options, with reasonable expectation of success.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first surface has a rectangle shape, both the central region and the peripheral region cross a short side of the first surface, and the peripheral regions are separately located at two opposite sides of the central region; or the first surface has a square shape, and the peripheral region surrounds the central region, as this would have been either a change of shape (square), or the combination of a change in shape and the selection of a finite number of options (overlapping regions vis a vis long edge and short edge).

Claim 15. Kontges teaches a photovoltaic module (see Fig. 7, which has laminate sheets 1-2 as shown in Figs. 1-3, with solar cells shown in Figs. 4-5), comprising:
an adhesive film, the adhesive film being a functional part configured to form the photovoltaic module with a cell string (see Figs. 1-3 and 4-5), wherein the functional part comprises:
a first surface facing the cell string, the cell string including a plurality of cells, adjacent cells of the plurality of cells sharing an overlapped region (see Fig. 1-3 and 4-5, textured surface 5 of sheet 1 or 2; see also Figs. 1-3);
a second surface opposite to the first surface (flat surface 7 of sheet 1 or 2);
and at least one groove extending depth-wise from the first surface toward the second surface, a position of each of the at least one groove corresponding to a position of at least one overlapped region (depressions 19; see Fig. 5);
wherein the first surface includes a central region and a peripheral region at an outer side of the central region (see Fig. 1);
wherein the functional part further comprises an adhesive film (see Fig. 1);
wherein a portion of the at least one groove is in the peripheral region, another portion of the at least one groove is in the central region, each groove facing a respective overlapped region in the peripheral region has a first capacity, each groove facing a respective overlapped region in the central region has a second capacity (see Figs. 1, 7, noting module has center and peripheral regions, and capacities are identical).
Kontges does not teach the first capacity is larger than the second capacity; instead, Kontges suggests the capacities are substantially equal.
However, this feature is obvious for the reasons set forth in the rejection of claim 1, above.

Claim 16. Kontges teaches method for manufacturing a photovoltaic module, comprising:
stacking up, a first cover plate, a first adhesive film, a cell string, a second adhesive film and a second cover plate in sequence, at least one of the first adhesive film and the second adhesive film being the functional part (see Fig. 7, noting elements are stacked);
laminating, the first cover plate, the first adhesive film, the cell string, the second adhesive film and the second cover plate, to form a laminated photovoltaic module (compression of laminate films; see Abstract).

Claim 17. Modified Kontges teaches or suggests the method in accordance with claim 16,
wherein the first adhesive film is the functional part, the first adhesive film comprises at least one groove (see Fig. 5, depression 12 in laminate film 1);
and the second adhesive film is the functional part, the second adhesive film comprises at least one groove (see Fig. 5, depression 12 in laminate film 2);
and in a stacking-up process, the at least one groove in the second adhesive film and the at least one groove in the first adhesive film face each other in terms of position (see Fig. 5, suggesting depressions 12 of laminate films 1, 2 overlap).

Claim 18. Modified Kontges teaches or suggests the method in accordance with claim 16, wherein the second adhesive film is the functional part, the second adhesive film comprises at least one groove; in a laminating process, a surface of the second cover plate is pressed, the surface being away from the second adhesive film (see Figs. 5 and 7, suggesting compressing occurs in this sequence).

Claim 19. Modified Kontges teaches or suggests the method in accordance with claim 16, wherein one or both of the first adhesive film having the at least one groove and the second adhesive film having the at least one groove are manufactured through a calender roll having a protruding structure (the structuring in the laminate films can be produced for example by embossing or calendaring; see Abstract).

Claim 20. Modified Kontges teaches or suggests the functional part in accordance with claim 1, wherein a depth of the at least one groove is smaller than or equal to half a thickness of the functional part (see Figs. 1 and 3, as well of comparison of dimensions: height of grooves may be at least 100 microns, for example 200 microns / 0.2 mm, while the laminate films typically have thicknesses between 0.1 mm and 1 mm, and most often between 0.3 mm and 0.7 mm).

Claim 22. Modified Kontges teaches or suggests the photovoltaic module in accordance with claim 15, further comprising: a first cover plate and a second cover plate (front plate 37, back plate 39), the first cover plate and the second cover plate being separately located at two opposite sides of the cell string (see Fig. 7).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kontges, et al., DE-102018112104-A1 (cited in IDS filed 06/10/2021), in view of Yuuki, et al., US-20050274410-A1, as applied to claim 1, above, and further in view of Mu, CN-204834644-U (cited by IDS filed 03/02/2022).

Claim 21. Modified Kontges teaches or suggests the functional part in accordance with claim 1, but not further comprising a plurality of protruding structures on a surface of the at least one groove.
However, Kontges in general notes that microscopic structuring, which is distinct from the macroscopic structuring of the grooves, may be present in conventional modules.
Mu teaches an adhesive film, which is a functional part for solar cells, having a plurality of strip-shaped bumps 2, having grooves 4 where solar batteries are placed, and granular bulges 3 further increase the roughness of the film surface, can more effectively prevent sliding of the battery sheets and/or battery plates (see Figs. and Abstract). While Mu does not teach overlapping modules, like Kontges, this would suggest placement in the depressions 19, including the lower lying areas 12 and the higher lying areas 13, for the same purpose.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of protruding structures on a surface of the at least one groove in order to prevent sliding of the battery sheet

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-2014154628-A is similar to cited documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721